DETAILED ACTION
Election/Restrictions
Claims 7, 8 and 14-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on 12/12/2022. Applicant traverses on the basis that Examiner has not established that there would be a serious burden in examining all listed inventions and species. Examiner maintains that such a burden would indeed exist. The claimed inventions have enough divergent language that, to search each to the fullest extent, would require independent search, which is burdensome. Further, the listed species each have patentably distinct aspects not required by the others, which would also require non-overlapping search. The Requirement is maintained.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katoh (2008/0158294).

Regarding claim 1, Katoh teaches a liquid discharge apparatus comprising:
a discharging unit (fig. 32, item 105B) configured to be capable of discharging a liquid onto a medium, and 
a waste liquid tank (fig. 15, item 21) including a storage part (fig. 15, entire interior of tank 21) configured to store a waste liquid of the liquid from the discharging unit, wherein the waste liquid tank comprises 
a first inflow port (fig. 15, port of item 22B) from which the waste liquid flows into the storage part, 
a second inflow port (fig. 15, port of item 22A), being different from the first inflow port, from which the waste liquid flows into the storage part (see figs. 18, 20), and 
a restriction portion (fig. 15, portion in which hole 26b is formed) located between the first inflow port and the second inflow port, and configured to restrict movement of the waste liquid in the storage part (see fig. 15).

Regarding claim 2, Katoh teaches the liquid discharge apparatus according to claim 1, wherein the waste liquid tank is detachably attached to the liquid discharge apparatus, and the first inflow port and the second inflow port are spaced apart from each other in a direction crossing an attachment/detachment direction of the waste liquid tank ([0029], Note that “an attachment/detachment direction” has not been defined in any way so as to preclude Katoh from meeting the limitation).

Regarding claim 3, Katoh teaches the liquid discharge apparatus according to claim 1, wherein the waste liquid tank includes a partition wall which forms a flow passage of the waste liquid by partitioning the storage part, and the restriction portion is a part of the partition wall (see fig. 15).

Regarding claim 4, Katoh teaches the liquid discharge apparatus according to claim 3, wherein the first inflow port is located in a first end portion of the flow passage, and the second inflow port is located in a second end portion of the flow passage (see fig. 15).

Regarding claim 5, Katoh teaches the liquid discharge apparatus according to claim 3, wherein the flow passage is a flow passage bending in a middle (see fig. 15, Note that this could mean almost anything).

Regarding claim 6, Katoh teaches the liquid discharge apparatus according to claim 3, wherein the waste liquid tank comprises a third inflow port from which the waste liquid flows into the storage part, and a position of the third inflow port in the flow passage is closer to the second inflow port than the first inflow port (see fig. 15, Note that if the second and third inflow ports are defined as areas holding absorbents 24A furthest from first inflow port at 22B, the limitation is met).

Regarding claim 9, Katoh teaches the liquid discharge apparatus according to claim 3, wherein a diffusion wall configured to diffuse a flow of the waste liquid is provided in the flow passage (fig. 15, Note that any portion of the wall could be defined as the claimed diffusion wall and can be said to diffuse flow of the liquid because it limits the flow of the liquid).

Regarding claim 10, Katoh teaches the liquid discharge apparatus according to claim 1, wherein the discharging unit is a printing unit configured to perform printing by discharging a first liquid and a second liquid which is a different kind of liquid from the first liquid, a waste liquid of the first liquid flows into the first inflow port, and a waste liquid of the second liquid flows into the second inflow port ([0124], see fig. 18, Note that both the first and second inflow ports receive both black and color inks, and thus the limitation is met).

Regarding claim 11, Katoh teaches the liquid discharge apparatus according to claim 10, further comprises a recovery unit (fig. 18, item 120) configured to perform a recovery operation of a discharge performance of the printing unit ([0128]), wherein the medium is a sheet (fig. 18, item 110), the first liquid is a pigment ink ([0139]), the second liquid is a dye ink ([0139]), a waste liquid of the pigment ink from the recovery unit flows into the first inflow port, and a waste liquid of the dye ink from the recovery unit flows into the second inflow port (Again, note that both liquids flow into both ports, so the limitation is met).

Regarding claim 12, Katoh teaches the liquid discharge apparatus according to claim 11, wherein the waste liquid tank comprises a partition wall configured to form a flow passage of the waste liquid by partitioning the storage part, and a third inflow port from which the waste liquid flows into the storage part, the restriction portion is a part of the partition wall, a position of the third inflow port in the flow passage is closer to the second inflow port than the first inflow port, and the waste liquid of the pigment ink discharged from the printing unit to an outside of the sheet flows into the third inflow port (see rejections of claims 1-3, 11).

Regarding claim 13, Katoh teaches the liquid discharge apparatus according to claim 12, wherein the waste liquid tank is detachably attached to the liquid discharge apparatus ([0029]), and the first inflow port and each of the second inflow port and the third inflow port are spaced apart from each other in a direction crossing an attachment/detachment direction of the waste liquid tank ([0029], Note that “an attachment/detachment direction” has not been defined in any way so as to preclude Katoh from meeting the limitation).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853